COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  TIMOTHY OLIVER BROWN,                           §
                                                                No. 08-19-00073-CR
                    Appellant,                    §
                                                                  Appeal from the
  v.                                              §
                                                                109th District Court
                                                  §
  THE STATE OF TEXAS,                                         of Crane County, Texas
                                                  §
                    Appellee.                                       (TC# 1817)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF AUGUST, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.